August 19, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 11-12, Applicant defines “wherein an air passage extending from the back surface to the front surface is formed in the pad”.  

    PNG
    media_image1.png
    309
    445
    media_image1.png
    Greyscale

As can be seen in Fig. 2 above, the “air passage 35” extends from a bottom surface of the “pad 11” and a “branch part 37B” appears to extend to a top surface of the “pad 11”.  However, it is not clear where or how the “air passage 37” extends to the “front surface” of the pad.  Applicant then defines that “the air passage includes a collecting portion opening on the back surface of the pad”. The specification identifies the “collecting portion 37A” which is also shown in Fig. 2.  However, there is no opening in Fig. 2 that has been identified as a “collecting portion opening” let alone  an “opening” on the back surface of the pad  nor is there any mention of a “collecting portion opening” in the specification.  The “branch part  37B”  does not appear to (open) on the front surface of the pad” as defined but rather opens on the top surface of the pad.  On lines 17-19, “the open end” (2 instances) lacks antecedent basis. Finally , “the through hole 35” also appears to extend from the top surface of the pad to the back surface.  The claim language does not correspond to what is shown in the drawings.  It seems every instance of the “front surface” should be changed to - -top surface - -.
In claim 4, should “front surface of the panel” be the - - top surface of the panel - -?
Applicant makes reference to a “front surface” in Claim 8.  But should it also be - - top surface - -?
The aforementioned problem render the claims vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Toba et al (U.S. Patent No.  7,942,477 B1) in view of Onoda et al (U.S. Patent Application Publication No. 2010/0133891 A1) and Hoshi et al (U.S. Patent No. 11,027,631 B2).

    PNG
    media_image2.png
    168
    116
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    638
    489
    media_image3.png
    Greyscale


Toba et al teach the structure substantially as claimed including a vehicle seat, comprising:
a pad 4;
a skin material 22 covering a front surface of the pad;
a sensor 3 provided between a front surface of the pad 4 and the skin material 22 for acquiring information on a seat occupant, wherein the pad is provided with a through hole 22e passed from the front surface of the pad to a back surface of the pad, and the sensor being connected to a wire harness 13 extending in the through hole 22e but does not teach a panel and a recess formed in the back surface of the pad and connected to the through hole, the sensor being connected to the wire harness extending in the recess or an air passage as defined in claim 1.

    PNG
    media_image4.png
    588
    821
    media_image4.png
    Greyscale



However, Onoda et al teach a vehicle seat having a panel 11; a pad 4 supported by the panel 11; and a recess formed in the back surface of the pad 4; wherein the recess extends from the through hole to an edge of the back surface of the pad, as defined in claim 2; wherein the surface of the panel faces vertically, the pad is placed on an upper surface of the panel so as to be rotatable around a center located in a rear end portion thereof, and the recess capable of extending rearward from the through hole, as defined in claim 3; wherein the surface of the panel faces in a fore and aft direction, the pad is positioned on a front surface of the panel so as to be rotatable around a center located in a lower end portion thereof, and the recess extends downward from the through hole, as defined in claim 4; wherein the pad includes a plurality of members made of different materials, and the through hole is formed in one of the members, as defined in claim 5 (see Fig. 3 where are a plurality of members of different materials); wherein the surface of the panel faces vertically, the pad is positioned on an upper surface of the panel, as defined in claim 10. 
It would have been obvious and well within the level of ordinary skill in the art to modify the vehicle seat, as taught by Toba et al, to include a panel and a recess formed between the back surface of the pad and the panel, as taught by Onoda et al, since it would allow the sensor and wire harness system of Toba et al to be used with a vehicle seat that is attached directly to the floor of a vehicle, such as the vehicle seat of Onoda et al.  It would also allow one end of the through hole to be provided at a position avoiding a pressure receiving area defined as an area on the surface of the pad to which a load of a seat occupant is directly applied and the through hole could be provided behind the pressure receiving area.
As for claim 8, Toba et al teach a heater cloth having a heater wire is provided on the front surface of the pad, and the through hole is positioned so as to avoid the heater cloth (see column 7, lines 10-15, where it reads “Incidentally, while the case where the planar antenna is employed as an electric or electronic equipment body in the embodiment has been discussed above, the present invention may be widely applied to a seat provided with a heater or other planar components.”).

    PNG
    media_image5.png
    403
    298
    media_image5.png
    Greyscale

However, Hoshi et al teach a vehicle seat that includes an air passage that is capable of extending from the back surface to the front surface formed in a pad, and in which the through hole is capable of being formed so as to avoid the air passage; wherein an air passage extending from the back surface to the front surface is formed in the pad, wherein the through hole is formed so as to avoid the air passage, wherein the air passage includes a collecting portion opening on the back surface of the pad, and a branch part branched from the collecting portion and opening on the front surface of the pad, wherein a ventilation groove is formed in the panel at a position corresponding to the open end of the collecting portion, and wherein the ventilation groove extends to communicate with the open end of the collecting portion and to communicate with the internal space of a cabin.  It would have been obvious and well within the level of ordinary skill in the art to modify the vehicle seat, as taught by Toba et al in view of Onoda et al, to include an air passage extending from the back surface to the front surface is formed in the pad, and the through hole is formed so as to avoid the air passage, as taught by Hoshi et al, since it would allow vehicle seat heating/cooling systems to be implemented in the vehicle seat as taught by Toba et al in view of Onoda et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Toba et al (U.S. Patent No.  7,942,477 B1) in view of Onoda et al (U.S. Patent Application Publication No. 2010/0133891 A1) and Hoshi et al (U.S. Patent No. 11,027,631 B2)., as applied to claim 1 above, and further in view of Bhatia et al (U.S. Patent Application Publication No. 2019/0047450 A1).
Toba et al in view of Onoda et al and Hoshi et al does not show a locking portion for fixing a child seat is formed on the surface of the pad, and the through hole is formed so as to avoid the locking portion.

    PNG
    media_image6.png
    306
    414
    media_image6.png
    Greyscale

However, Bhatia et al teach a vehicle seat that includes a locking portion 64 for fixing a child seat is formed on the surface of the pad, and the through hole is formed so as to avoid the locking portion.  It would have been obvious and well within the level of ordinary skill in the art to modify the vehicle seat, as taught by Toba et al in view of Onoda et al, to include a locking portion for fixing a child seat is formed on the surface of the pad, and the through hole is formed so as to avoid the locking portion, as taught by Bhatia et al, since it would allow child safety seats to be secured to eh vehicle seat.

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Toba et al (U.S. Patent No.  7,942,477 B1) does not teach that the diameter of the through hole formed in the rigid part is larger than the diameter of the through hole formed in the soft part.

Response to Arguments

Applicant argues that “The cited references fail to disclose each and every feature recited in claim 1.  However, Hoshi et al (U.S. Patent No. 11,027,631 B2) shows an “air passage” that nearly identical in structure to the ”air passage” of the present invention. Toba et al (U.S. Patent No.  7,942,477 B1) and  Onoda et al (U.S. Patent Application Publication No. 2010/0133891 A1( teach structures that are also nearly identical in structure to the present invention.  The Examiner believes that the combination of the structures of the prior art of record teaches  what is disclosed by the present invention until the claims are be clarified or when the Applicant can identify structures that are claimed that do not appear to be shown.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636